                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV18-09152-RGK (Ex)                                           Date   November 20, 2018
 Title             KARMA POWER, LLC v. HYTECH POWER, INC.




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                    Sharon L. Williams                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court


        On September 14, 2018, Karma Power, LLC (“Plaintiff”) filed a complaint against Hytech
Power, Inc. (“Defendant”) alleging claims for 1) misappropriation of trade secrets, 2) conversion, 3)
unjust enrichment, and 4) breach of contract.

      On October 24, 2018, Defendant removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

        Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involves an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must supply this
jurisdictional fact in the Notice of Removal by a preponderance of the evidence. Gaus v. Miles, Inc., 980
F.2d 564, 566-567 (9th Cir. 1992).

        Plaintiff has alleged in his form complaint that the amount in controversy is over $25,000.
Defendant argues that the total value of the claims is greater than $75,000 because the intellectual
property at issue in valued at more than $75,000. However, Defendant fails to offer any facts to support
this contention. Accordingly, Defendant has failed to satisfy its burden that the amount in controversy
meets the jurisdictional requirement.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV18-09152-RGK (Ex)                                           Date    November 20, 2018
 Title          KARMA POWER, LLC v. HYTECH POWER, INC.


         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
